DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 1/24/2022, in which claim 1 has been amended, claims 23, 24 and 27 has been canceled and entered of record.

Response to Remarks/Arguments
3.   The Abstract and the Specification have been replaced and included in the Amendment. Based on the newly replaced Abstract and Specification, the objection of the specification is withdrawn.
4.    Figure 8 of the specification has been amended and included in the Amendment. Based on the amended figure, the objection of the drawing is withdrawn.
5.    Claim 1 has been amended to address the 35 U.S.C. § 112(b) rejection of the claim. Thus, the 35 U.S.C. § 112(b) rejections of claim 1 and its associated dependent claims are withdrawn accordingly.

Allowable Subject Matter 
6.   Claims 1, 3-13 and 16-20 are allowed.
7.   The following is a statement of reason for indication of allowable subject matter:   
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a memory cell array including M memory cells connected to one bit line and configured to distributively store N-bit data, where N is a natural number of 2 or more and M is a natural number of 2 or more and less than or equal to N, the M memory cells including a first memory cell and a second memory cell, having different sensing margins; and a memory controller including a page buffer, the memory controller configured to distributively store the N-
         Regarding independent claim 16, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a memory controller configured to select M memory cells continuously connected to one bit line, among the plurality of memory cells, where M is a natural number of 2 or more, and to divide N-bit data into M sets of bits, and to store the M sets of bits in the M memory cells, respectively, where N is a natural number more than or equal to M, wherein the M memory cells include a first memory cell for storing at least one upper bit of the N-bit data, and a second memory cell for storing at least one lower bit of the N-bit data, and the memory controller is configured to program the first memory cell, which has a first sensing margin, and to program the second memory cell, which has a second sensing margin less than the first sensing margin”, and a combination of other limitations thereof as claimed in the claim. Claims 17-20 depend on claim 16.         
8.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827